Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Feb 17, 2021 has been entered. 

Response to Amendments
Applicant has filed an amendment on 2/17/2021 amending claims 1, 9 and 10, no new cancellation or adding to the claim was introduced. In virtue of this communication, claims 1-10 are currently pending in the instant application. 

Response to Remarks
Applicant amends claims 1, 9 and 10, traverses the 35 USC § 103 rejection based on prior arts Osterhout (US 20110214082) and Sellen (US 20150316981 A1). 
The amendments and remarks have been fully considered. In response, a new prior art Cox (US 20160029883 A1) has been found and applied to render the amended and traversed claims obvious, as explained with more details in the current Office Action. 

Claim Objections
Claims 9 and 10 are objected to as each of these claims recites “the first corner region” without sufficient antecedent basis. Each of the quoted term has been interpreted as “the corner region” instead. Corrections are requested. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Osterhout; Ralph F. et al. (US 20110214082) in view of Sellen; Abigail Jane et al. (US 20150316981 A1) and Cox; John Stephen (US 20160029883 A1)
As to claim 1, Osterhout discloses an information processing apparatus (Fig. 1 [0124]), comprising: circuitry ([0124] ... A processor, which may include a memory and an operating system), configured to: control a display screen of a mobile terminal ([0124] ... A processor, which may include a memory and an operating system, may control the LED light source and the optical display) 
Osterhout fails to explicitly disclose a displaying a marker image. 
However, in a related field of endeavor, Sellen discloses a gaze tracking equipment calibration system and method which display a marker image at a first position in a first corner region of the display screen ([0031] Two or more calibration marks 400 are displayed at display 116. The calibration marks may be displayed simultaneously (as shown in FIG. 4) or in sequence
Marker 400 at the upper right hand corner region serves as an example of the claimed first corner region). 
The combination of Osterhout and Sellen continues to teach control a light source of the mobile terminal to irradiate an eye of a user with infrared light control an imaging unit of the mobile terminal to acquire a first captured image of the eye of the user while the light source irradiates the eye of the user and the marker image is displayed at the first position (Osterhout [0259] In embodiments the eyepiece may be able to determine where the user is gazing, ... referring to FIG. 15E, transmitted light 1508E, such as infrared light, may be reflected 1510E from the eye 1504E and sensed at the optical display 502 (e.g. with a camera or other optical sensor). The information may then be analyzed to extract eye rotation from changes in reflections); 
 determine whether first acquisition of an optical axis vector, which corresponds to a gaze direction of the user by a pupil-corneal reflection method, succeeds based on the first captured image (Osterhout [0259] ... In embodiments, an eye tracking facility may use the corneal reflection and the center of the pupil as features to track over time; use reflections from the front of the cornea and the back of the lens as features to track; image features from inside the eye); control, based on the determination that the first acquisition of the optical axis vector fails based on the first captured image (Sellen Fig. 2: steps 206, 208, 210. [0027-30] ), the display screen to move the marker image from the first position to a second position (Sellen Fig. 4 mark 402. [0031] Two or more calibration marks 400 are displayed at display 116. The calibration marks may be displayed simultaneously (as shown in FIG. 4) or in sequence). 
It would have been obvious to one of ordinary skill in the art to apply Sellen 's calibration method into Osterhout‘s information processing apparatus, to “solve any or all of the disadvantages of known gaze tracker calibration systems”, as reveal by Sellen in [0004]. 
Sellen Fig. 4 discloses four calibration marks in four corner regions, but fails to disclose a calibration mark at a second position in the first corner region. 
However, in a similar field of endeavor, Cox discloses an eye tracking calibration system with more than one calibration marks in each of the four corner regions ( [0111] One embodiment of the eye-tracker system is illustrated in FIG. 1. This figure shows a surface 1 upon which are distributed one or more calibration target positions 2). 
The combination of Osterhout, Sellen and Cox continues to teach the second position in the first corner region is closer to a center of the display screen than the first position (Cox calibration target position 2 is closer to the center as shown in Fig. 1), and  the first corner region is different from a specific region that includes the center of the display screen (The claimed “specific region” has only one requirement, namely, it includes the center of the display screen. 
A circular region enclosing the calibration target at the center of the display screen, as one example of the claimed specific region, will be different from any corner region because this circular region does not have a corner); control the imaging unit to acquire a second captured image of the eye of the user while the light source irradiates the eye of the user and the marker image is displayed at the second position; determine whether second acquisition of the optical axis vector succeeds based on the second captured image; and calibrate gaze detection, which is performed by the mobile terminal, based on the determination that the second acquisition of the optical axis vector succeeds based on the second captured image (Cox [0205] FIG. 2 shows a flowchart that outlines the eye-tracker operation. The flowchart in FIG. 2 will be explained with reference to FIG. 1. The process begins by getting the calibration subject to look at one calibration target 2 (FIG. 1) on a surface 1 (FIG. 1) in process 30. The eye-tracker stores the co-ordinates of the calibration target 2 (FIG. 1) as it is displayed on the surface 1 (FIG. 1) in process 31. The next step is to record eye measurements (such as the position of the pupil and Purkinje images from one or more infra-red illuminators) or eye images as the calibration subject looks at the displayed calibration target 2 (FIG. 1) in process 32. Process 33 stores the physical arrangement in space of the subject (e.g. of their eye or eyes or a reference point associated with the subject). The eye-tracker will then check that all the calibration targets 2 (FIG. 1) have been displayed in process 34. If there are more calibration targets 2 (FIG. 1) to be displayed then process 34 branches to process 30 to display the next calibration target 2
See also Sellen Fig. 2: steps 206, 208, 210. [0027-30] ). 
It would have been obvious to one of ordinary skill in the art to integrate Cox's eye tracking calibration method into Osterhout‘s modified information processing apparatus, because “accuracy may improve as the calibration data set is built”, as revealed by Cox in [0012]. 

As to claim 2, Osterhout, Sellen and Cox further disclose the information processing apparatus of claim 1, wherein the circuitry is configured to: control, based on the determination that the first acquisition of the optical axis vector succeeds based on the first captured image (Sellen Fig. 2: steps 206, 208, 210. [0027-30] ), the display screen to move the marker image from the first position to a third position in a second corner region of the display screen, wherein the second corner region is different from the first corner region (Sellen Fig. 4 mark 400. [0031] Two or more calibration marks 400 are displayed at display 116. The calibration marks may be displayed simultaneously (as shown in FIG. 4) or in sequence); control the imaging unit of the mobile terminal to acquire a third captured image of the eye of the user while the light source irradiates the eye of the user and the marker image is displayed at the third position; determine whether third acquisition of the optical axis vector succeeds based on the third captured image; control, based on the determination that the second acquisition of the optical axis vector succeeds based on the second captured image, the display screen to move the marker image from the second position to a fourth position of the display screen in the second corner region, wherein the fourth position is closer to the center of the display screen than the third position; control the imaging unit to acquire a fourth captured image of the eye of the user while the light source irradiates the eye of the user and the marker image is displayed at the fourth position; determine whether fourth acquisition of the optical axis vector succeeds based on the fourth captured image; and calibrate the gaze detection based on a successful combination of the first acquisition and the third acquisition of the optical axis vector or a successful combination of the second acquisition and the fourth acquisition of the optical axis vector (The preceding limitation is a repetition of subject matter already claimed, which has been disclosed by Sellen Fig. 2: steps 206, 208 and Fig. 4 as explained
See also Cox Fig. 2; paragraph [0205] ). 

As to claim 3, Osterhout, Sellen and Cox further disclose the information processing apparatus of claim 2, wherein the first corner region is opposite to the second corner region (Sellen Fig. 4 mark 400. [0031] Two or more calibration marks 400 are displayed at display 116. The calibration marks may be displayed simultaneously (as shown in FIG. 4) or in sequence)

As to claim 4, Osterhout, Sellen and Cox further disclose the information processing apparatus of claim 1, wherein the circuitry is configured to control, based on the determination that the first acquisition of the optical axis vector fails based on the first captured image (Sellen Fig. 2: steps 206, 208, 210. [0027-30] , the display screen to move the marker image from the first position in a horizontal direction of the display screen (Sellen Fig. 4 mark 400. [0031] Two or more calibration marks 400 are displayed at display 116. The calibration marks may be displayed simultaneously (as shown in FIG. 4) or in sequence). 

As to claim 5, Osterhout, Sellen and Cox further disclose the information processing apparatus of claim 1, wherein the circuitry is configured to: compare the optical axis vector (Application claim 1 language defines an optical axis vector as one which “corresponds to a gaze direction of the user by a pupil-corneal reflection method”. Osterhout teaches in [0259] In embodiments the eyepiece may be able to determine where the user is gazing) with a marker vector that connects a position of the marker image with a position of the eye (Sellen  [0002] The point of gaze is the point where a subject is looking and the gaze direction is the direction of a line of sight from the eye to the point of gaze. Thus to compute gaze direction); and determine that each of the first acquisition and the second acquisition of the optical axis vector succeeds based on a result of the comparison that the optical axis vector and the marker vector have a predetermined relationship (Sellen Fig. 2: steps 206, 208, 210. [0027-30] ). 

As to claim 6, Osterhout, Sellen and Cox further disclose the information processing apparatus of claim 1, wherein the circuitry is configured to: control, based on the determination that the first acquisition of the optical axis vector succeeds based on the first captured image, the display screen to move the marker image from the first position to a third position in a second corner region of the display screen, wherein the second corner region is different from the first corner region ([0031] Two or more calibration marks 400 are displayed at display 116. The calibration marks may be displayed simultaneously (as shown in FIG. 4) or in sequence. 
Marker 400 at the upper right hand corner region can be an example of the claimed first corner region as explained in claim 1 Office Action; Marker 400 at the lower left hand corner region can be an example of the claimed third position in a second corner region of the display screen ); and decrease a movement speed of the marker image as the marker image approaches the third position (Sellen teaches the calibration marks may be displayed in sequence. When the marker moves from the first corner region to the second corner region via another corner position (e.g. upper left-hand corner region), instead of directly through the center, the movement speed will be slower by comparison). 

As to claim 7, Osterhout, Sellen and Cox further disclose the information processing apparatus of claim 6, wherein the first corner region is opposite to the second corner region (As explained in the examples given in claims 1 and 6)

As to claim 8, Osterhout, Sellen and Cox further disclose the information processing apparatus of claim 1, wherein the mobile terminal is a head-mounted display ( Osterhout abstract: This disclosure concerns an interactive head-mounted eyepiece with ... ). 

As to claim 9,  Osterhout, Sellen and Cox teach the information processing apparatus operated by the driving method of the present claim as detailed in rejection of claim 1 above. 
Therefore claim 9 is rejected on the same grounds as claim 1. 

As to claim 10,  Osterhout [131], Sellen and Cox teach a non-transitory computer-readable medium that stores a computer-executable program performing steps as detailed in claim 1 above. 
Therefore claim 10 is rejected on the same grounds as claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WING H CHOW whose telephone number is (571)272-8873.  The examiner can normally be reached on 8am-5pm PT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, amr awad can be reached on 5712727764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WING H CHOW/Examiner, Art Unit 2621